DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to communications via a preliminary amendment filed on 06/26/2020. By this amendment, Claims 4, 13, 18 and 22 have been amended. Claims 15-17 have been canceled. Claims 1-14 and 18-23 remain pending. Applicant submits no new matter has been presented. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 20160203360 A1) in combination with Fei-Fei (US 20140086497 A1).

Regarding Claim 1: Alvarez discloses a reverse image search method (Refer to para [001]; “systems, methods, and computer-readable media for performing data entry and other actions in response to gestures made by a user in captured images.”) comprising: receiving a search image (Refer to para [029 and 030]; “In step 105, the processor may receive image(s) as input from an image capture device, such as a digital camera.”) extracting feature points of the search image (Refer to para [032]; “FIG. 1A, in step 110, the processor may analyze the captured image(s) or video to identify gestures made by a user in the received image(s) or video. In an embodiment, gesture identification may include the processor performing object recognition and detecting the presence of a gesture made by a user. The processor may detect gestures using conventional image analysis techniques, motion data, and/or depth of field measurements. For example, the processor may use image analysis techniques to detect, as a recognizable object, the hand(s) of a user in a scene of a captured image.”) finding classes corresponding to the feature points of the search image (Refer to para [021]; “the gesture may identify an action for the processor to perform with respect to an area of interest in the image. For example, a user may make an "O" shape with their hand in the foreground of an image, outlining the face of a person in the image. The processor may analyze the image to identify the "O" gesture and determine action(s) corresponding to the "O" gesture, such as performing facial recognition. The processor may further determine that the "O" gesture identifies an area of interest in the image, such as a circle inscribed in the circular "O" shape. The processor may then select the area of interest identified by the gesture and perform facial recognition on the area of interest. In some embodiments, the processor may perform other actions with respect to an area of interest, such 

Alvarez discloses classification. Alvarez does not expressly disclose “an image classification index table.” Fei-Fei teaches “classifying images according to a hierarchy.” More specifically, Fei-Fei “provides a highly accurate classification of objects in images.”

Fei-Fei teaches an image classification index table (Refer to Figure 7 and Table 1 and corresponding text in the specification, also at para [049 and 050]; “At step 304, an image of interest is received. Then at step 306, a classifier algorithm is applied to the image. In an embodiment, the features within the image are classified at step 306 using a classifier that is configured to, among other things, select an appropriate level within the hierarchy of step 302. In an embodiment, the classification is optimized at step 308. Among other things in an embodiment of the present invention, the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Alvarez by adding a classifier algorithm in order to optimize image processing as taught by Fei-Fei. 

The suggestion/motivation for combining the teachings of Alvarez and Fei-Fei would have been in order to “provide highly accurate and informative large scale recognition.” (at para [105], Fei-Fei).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alvarez and Fei-Fei in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 4: Fei-Fei teaches creating the image classification index table (Refer to Figure 7 and Table 1 and corresponding text in the specification, also at para [049 and 050]; “At step 304, an 

Regarding Claim 11: Alvarez discloses reverse image search apparatus (Refer to para [001]; “systems, methods, and computer-readable media for performing data entry and other actions in response to gestures made by a user in captured images.”) comprising: a receiving module, configured to receive a search image (Refer to para [029 and 030]; “In step 105, the processor may receive image(s) as input from an image capture device, such as a digital camera.”) an extraction module, configured to extract feature points of the search image (Refer to para [032]; “FIG. 1A, in step 110, the processor may analyze the captured image(s) or video to identify gestures made by a user in the received image(s) or video. In an embodiment, gesture identification may include the processor performing object recognition and detecting the presence of a gesture made by a user. The processor 


Fei-Fei teaches an image classification index table (Refer to Figure 7 and Table 1 and corresponding text in the specification, also at para [049 and 050]; “At step 304, an image of interest is received. Then at step 306, a classifier algorithm is applied to the image. In an embodiment, the features within the image are classified at step 306 using a classifier that is configured to, among other things, select an appropriate level within the hierarchy of step 302. In an embodiment, the classification is optimized at step 308. Among other things in an embodiment of the present invention, the optimization of step 308 is configured to trade off specificity for accuracy in a situation where uncertainty may exist. By optimizing this trade-off at step 308, the classification of the present invention can be as specific as possible while providing a predetermined level of accuracy, preferably a high level of accuracy. At step 310, the determined classification for features of the image according to the hierarchy is output. In an embodiment of the present invention, the problem is formulated as maximizing information gain while ensuring a fixed, arbitrarily small error rate with a semantic hierarchy. An embodiment of the present invention is disclosed as the Dual Accuracy Reward Trade-off Search (DARTS) algorithm. With this embodiment, under practical conditions, an optimal or preferred solution can be obtained. Experiments demonstrate the effectiveness of the algorithm according to an embodiment on datasets ranging from 65 to over 10,000 categories.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Alvarez by adding a classifier algorithm in order to optimize image processing as taught by Fei-Fei. 



Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alvarez and Fei-Fei in order to obtain the specified claimed elements of Claim 11. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 20: Alvarez discloses a reverse image search apparatus (Refer to para [001]; “systems, methods, and computer-readable media for performing data entry and other actions in response to gestures made by a user in captured images.”) comprising: a display screen (Refer to para [080]; “As shown in FIG. 5, device 520 may include display 525. Display 525 may allow the user to observe and interact with device 520. Display 525 may be, for example, an LCD, LED, OLED, or CRT display. Display 525 may include a plurality of displays.”) a processor (Refer to para [078]; “device 520 includes one or more processor(s) 521. Processor 521 may perform processing functions, execute algorithms, or follow instructions. Processor 521 may be a single or multicore processor, a system-on-a-chip (SoC), or an application-specific integrated circuit (ASIC). Other computing processor types may be used in accordance with the disclosed embodiments.”) and a storage medium (Refer to para [079]; “Device 520 may also have memory 523. Memory 523 may store data and instructions. Memory 523 may send and receive data and instructions to processor 521. Memory 523 may be, for example, volatile or nonvolatile memory, such as RAM, ROM, flash memory, or a hard disk. Memory 523 may also be used to store captured images or video.”) coupled to the processor and storing a computer program that, when executed by the processor, causes the processor to: receive a search image (Refer to para [029 and 030]; “In step 105, the processor may receive image(s) as input from an image capture device, such as a digital camera.”) extract feature points of the search 

Alvarez discloses classification. Alvarez does not expressly disclose “an image classification index table.” Fei-Fei teaches “classifying images according to a hierarchy.” More specifically, Fei-Fei “provides a highly accurate classification of objects in images.”

Fei-Fei teaches an image classification index table (Refer to Figure 7 and Table 1 and corresponding text in the specification, also at para [049 and 050]; “At step 304, an image of interest is received. Then at step 306, a classifier algorithm is applied to the image. In an embodiment, the features within the image are classified at step 306 using a classifier that is configured to, among other things, select an appropriate level within the hierarchy of step 302. In an embodiment, the classification is optimized at step 308. Among other things in an embodiment of the present invention, the optimization of step 308 is configured to trade off specificity for accuracy in a situation where uncertainty may exist. By optimizing this trade-off at step 308, the classification of the present invention can be as specific as possible while providing a predetermined level of accuracy, preferably a high level of accuracy. At step 310, the determined classification for features of the image according to the hierarchy is output. In an embodiment of the present invention, the problem is formulated as maximizing information gain while ensuring a fixed, arbitrarily small error rate with a semantic hierarchy. An embodiment of the present invention is disclosed as the Dual Accuracy Reward Trade-off Search (DARTS) algorithm. With this embodiment, under practical conditions, an optimal or preferred solution can be obtained. Experiments demonstrate the effectiveness of the algorithm according to an embodiment on datasets ranging from 65 to over 10,000 categories.”).


The suggestion/motivation for combining the teachings of Alvarez and Fei-Fei would have been in order to “provide highly accurate and informative large scale recognition.” (at para [105], Fei-Fei).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alvarez and Fei-Fei in order to obtain the specified claimed elements of Claim 20. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 20160203360 A1) in combination with Fei-Fei (US 20140086497 A1) and further in view of Murphy (US 20190325259 A1).

Regarding Claim 9: Alvarez and Fei-Fei in combination discloses all the claimed elements as rejected above. Alvarez and Fei-Fei in combination do not expressly disclose a SIFT algorithm.

Murphy teaches “multi-label object detection label set is sent to the multi-label classification processor 112, where the set is ingestion by the trained multi-label classification model.” 

The processor of Murphy further processes images in order to extract the feature points of the search image using a SIFT algorithm (Refer to para [077]; “In block 332, the multi-label classification processor 112 predicts a set of final taxonomy labels for each (previously) unannotated image based 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Alvarez and Fei-Fei by adding a feature extraction algorithm such as a SIFT algorithm as rejected above by Murphy.

The suggestion/motivation for combining the teachings of Alvarez, Fei-Fei and Murphy would have been in order to “train multiple predictive models and determines characterization labels for the image or scene. The text-based labels created by the invention extend generic classification labels into a domain-specific manner of defining and naming groups of images. The characterizing labels can be tagged to the image as metadata for further organization of the images or scenes.” (at para [002], Murphy).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alvarez, Fei-Fei and Murphy in order to obtain the specified claimed elements of Claim 9. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Claim 10: Murphy teaches the feature points of the search image are local features extracted from the search image based on a fixed grayscale deviation threshold (Refer to para [059]; “If the measured relationship does not meet or exceed the multi-label prediction performance criterion, the model can be tuned by adjusting label confidence thresholds and/or label n-gram tokenization of the pre-trained object detection service to improve multi-label prediction performance. The model can also be tuned by modifying the pre-trained object detection service to include a neural network, logistic regression, and/or random forest, to improve multi-label prediction performance. Further, the model can be tuned by amending hyperparameters in the object detection service, where the hyperparameters include random forest maximum depth or number of estimators, neural network architecture, and/or learning rate to improve multi-label prediction performance. Additionally, the model can be tuned by augmenting the ingested training set of pre-labeled training images using translation, mirroring, rotation, and/or cropping. Any modified input parameters and/or modified hyperparameters are stored in the training parameter database 170 in block 280. One or more tuning techniques can be repeated until the measured relationship meets or exceeds the pre-determined multi-label prediction performance criterion.”).

Regarding Claim 18: Murphy teaches a terminal (Refer to para [092]; “the system 100 has been used to provide a list of suggested tags for content editors. In a user interface, a content creator had been manually annotating digital images to add tags from an enterprise taxonomy. In the new process using system 100, a content editor imports a set of digital images. These images are placed in a processing queue and submitted to system 100. A list of suggested tags for each image, populated by the prediction phase of system 100, is presented in a graphical window of the content editor's terminal, saving time and resources estimated at over $100,000 a year”) a server (Refer to para [077 and 082]; “the annotated images can be delivered to a message bus and/or an enterprise service bus for consumption by an enterprise server (not shown separately) and/or the annotated images can 

Regarding Claim 19: Murphy teaches the terminal is configured to send the search image to the server, and receive the target image sent by the server, and the screen is configured to receive and display the target image sent by the terminal (Refer to para [022]; “a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for generating a trained model for a multi-label classification system. Under control of a feature extraction server configured with specific computer executable instructions, a receiving processor ingests a training set of pre-labeled training images from a content management system. The method includes ingesting a set of associated ground truth labels, with each pre-labeled training image having a unique ground truth label set from a constrained enterprise taxonomy. The method includes storing the ingested training set of images in an ingested image database and storing the set of associated ground truth labels in an image metadata database. The method includes recording, in a training parameter database, a set of all unique ground truth labels identified from the ingested training set of images. The method includes importing each stored image of the training set of images into an object detection server.”).

Regarding: Allowable Subject Matter
Claims 2, 3, 5, 6, 7, 8, 12, 13, 14, 21, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 17/056,900
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665